Exhibit 10.16.1

ARTHUR J. GALLAGHER & CO.

DEFERRED EQUITY PARTICIPATION PLAN

(as amended and restated, effective January 1, 2005)

The purpose of this Deferred Equity Participation Plan (the “Plan”) is to
provide a facility through which Arthur J. Gallagher & Co. (“AJG”), on behalf of
its subsidiaries and affiliates (collectively referred to as the “Company”), can
encourage key executives to stay with the Company until at least the normal
retirement date of age 62. The retention of key executives will promote the
interests of the Company and its shareholders by providing continuity of
management and leadership, and capitalizing on the investment in training and
experience the Company has made in its key executives over the years. The Plan
shall be administered as a subplan under the Arthur J. Gallagher & Co.
Restricted Stock Plan for the purpose of granting restricted stock units to such
key executives.

The Company has formed The Arthur J. Gallagher & Co. Deferred Equity Trust (the
“Trust”), pursuant to the trust agreement dated March 22, 2001, as amended.
Between March 15 and June 15 of each calendar year, the Company will contribute
to the Trust either (i) shares of AJG common stock, par value $1.00 per share
(“Common Stock”), or (ii) effective March 15, 2007, cash contributions, in
either case in an amount approved by the Compensation Committee of the AJG Board
of Directors (the “Annual Funding”).

To the extent the Company contributes shares of Common Stock to the Trust, the
Trust shall reinvest dividends on an annual basis in AJG Common Stock. To the
extent the Company contributes cash to the Trust, the Trust shall invest such
cash in such investments as the Company shall determine from time to time. The
AJG Common Stock acquired by the Trust in a given year, or from the reinvestment
of dividends from AJG Common Stock originally acquired in that year, and the
cash contributions and all earnings or losses with respect to such contributions
shall be referred to as “Trust Assets.” The trustees of the Trust shall have and
may exercise all rights of ownership, including voting control, of the Trust
Assets prior to distribution.

The Company shall maintain for the benefit of each executive who participates in
the Plan (“Participants”) an unfunded, bookkeeping account (an “Account”). On or
before June 15 of each year, the Chief Executive Officer of AJG, in conjunction
with the Compensation Committee, will approve a list of the key executives whose
Accounts will be credited with an amount equal to an interest in the Trust
Assets acquired with the Annual Funding from that year. The list shall set out a
percentage for each Participant that represents that Participant’s interest in
the Trust Assets for that year, and an amount equal to such percentage of the
Trust Assets shall be credited to such Participant’s Account. To the extent a
Participant’s Account is deemed invested in shares of Common Stock, such Account
shall be credited with such number of additional shares of Common Stock as would
be acquired by the reinvestment of each cash dividend payable on the number of
shares that are credited to such Account immediately prior to the payment of
such dividend. To the extent a Participant’s Account is deemed invested in cash



--------------------------------------------------------------------------------

contributions, earnings and losses shall be credited to the balance of such
Account at a rate determined by the Company from time to time; provided that the
Company may, in its sole discretion, provide for such earnings and losses to be
measured by reference to investment funds designated by Participants from time
to time, in accordance with rules and procedures established by the Company.

A Participant shall become vested in his Account upon the earliest to occur of
(i) the date on which the Participant attains age 62, (ii) the Participant’s
death, (iii) a termination of the Participant’s employment by the Company
because of Disability, as defined below, (iv) a termination of the Participant’s
employment by the Company in a manner that entitles the Participant to receive a
severance benefit pursuant to AJG’s Severance Plan, as then in effect, or (v) a
Change in Control, as defined below; provided, in each case, that such
Participant remains employed by the Company from the date he received the
allocation to his Account until the date on which such Account becomes vested
(the “Vesting Date”). For purposes of the Plan, (A) “Disability” shall mean the
termination of the Participant’s employment relationship at a time when the
Participant is disabled and qualifies to receive benefits under the Company’s
long-term disability plan, and (B) “Change in Control” shall have the meaning
ascribed to it in the “Change in Control” Agreement between the Participant and
AJG.

In the event a Participant’s employment with the Company terminates prior to
such Participant’s Vesting Date, then the Participant’s Account under the Plan
shall be forfeited. Forfeited Trust Assets shall be returned to the Company, and
not subject to claim by any Participant.

The amount allocated to a Participant’s Account under the Plan shall be
distributed or commence to be distributed at one of the following times
occurring on or after the Vesting Date as the Participant shall elect (the
“Distribution Date”): (i) the Participant’s Vesting Date, (ii) the six-month
anniversary of the date on which such Participant separates from service with
the Company or (iii) the first day of any calendar year beginning after the year
in which the Participant attains age 62. If the Participant receives an
allocation to his Account at any time after his Distribution Date, such
allocation shall be paid or begin to be paid as of the date on which such
allocation is awarded, as though such date were the Distribution Date. The
Participant may elect to receive a distribution of his Account in the form of
(A) a lump sum payment, (B) in ten equal annual installments commencing on the
Distribution Date, and due on the next nine anniversaries of the Distribution
Date or (C) in five equal annual installments commencing on the Distribution
Date, and due on the next four anniversaries of the Distribution Date. The
distribution elections for each Participant’s Account shall be made on such
forms and subject to such other terms and conditions not inconsistent with this
Plan as are required by the Compensation Committee, and shall be submitted
within 30 days after the Participant is first notified in writing of his or her
eligibility to Participate in the Plan; provided, however, that each person who
is a Participant in the Plan as of December 31, 2007 may make such distribution
elections on or before December 31, 2007 in accordance with IRS Notice 2005-1
and proposed regulations under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). If a Participant dies before such Participant’s
distribution has begun or has been paid in full, any unpaid portion of such
Participant’s vested Account under the Plan shall be paid in a lump sum, as soon
as practicable after the date of such Participant’s death, to the beneficiary
designated by the Participant, or if no beneficiary has been designated, to the
Participant’s estate. The portion of each Account, if any, that is deemed
invested in shares of Common Stock shall be distributed



--------------------------------------------------------------------------------

in shares of unrestricted Common Stock and all other distributions under the
Plan shall be paid in cash. The number of shares of Common Stock allocated to
each Participant’s Account shall be appropriately adjusted, in the sole
discretion of the Board, to reflect any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, and the reinvestment of cash dividends.

The Company reserves the right to terminate the Plan, or suspend the Plan for
any given calendar year. Upon a termination or suspension of the Plan, the
Participant’s Account shall be payable in accordance with the Participant’s
payment election and the terms of this Plan; provided, however, that if the Plan
is terminated in connection with a change in control event, within the meaning
of Section 409A of the Code and the regulations promulgated thereunder, the
Board of Directors of the Company, as constituted immediately prior to such
change in control event, may elect to distribute each Participant’s Account
within 30 days before, or within 12 months after, the consummation of such
change in control event. Receiving an allocation under the Plan in any year does
not in any way entitle the Participant to receive an allocation in any future
year.

It is intended that any amounts payable under this Plan will comply with
Section 409A of the Code, and the regulations promulgated thereunder, so as not
to subject any Participant to the payment of any interest and tax penalty which
may be imposed under Section 409A of the Code, and the Plan shall be interpreted
accordingly, provided, however, that the Company shall not be responsible for
any such interest and tax penalties. The timing of the payments or benefits
hereunder may be modified to so comply with Section 409A of the Code.

Participants who attain age 62 on or before December 31, 2005 shall be permitted
to revoke the deferral of some or all of their vested amounts deferred under the
Plan and to receive a full distribution of such amounts prior to December 31,
2005.